Matter of CPS 227 LLC v Brody (2016 NY Slip Op 04458)





Matter of CPS 227 LLC v Brody


2016 NY Slip Op 04458


Decided on June 9, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2016

Mazzarelli, J.P., Acosta, Saxe, Kapnick, Kahn, JJ.


1428 652566/15

[*1]In re CPS 227 LLC, Petitioner-Respondent,
vMartin Brody, also known as Mendel Brody, et al., Respondents, Little Cherry LLC, Respondent-Appellant.


Moritt Hock & Hamroff LLP, Garden City (Robert M. Tils of counsel), for appellant.
Schlam Stone & Dolan LLP, New York (Niall D. O'Murchadha of counsel), for respondent.

Appeal from order, Supreme Court, New York County (Eileen Bransten, J.), entered November 13, 2015, which granted the petition seeking a turnover of assets and an appointment of a receiver, unanimously dismissed, without costs.
Petitioner judgment creditor sought to satisfy a judgment entered in its favor against respondent judgment debtor by attaching the judgment debtor's membership interests in the respondent LLCs. After the order on appeal was issued, and after this Court affirmed the underlying judgment against the judgment debtor (CPS 227 LLC v Brody, 135 AD3d 607 [1st Dept 2016]), the judgment debtor paid the judgment in full. Accordingly, the issues raised on appeal are moot, since no property of the judgment debtor remains subject to execution. That the judgment debtor may eventually face collateral consequences of the order on appeal does not warrant an exception to the mootness doctrine, as he is a respondent on this appeal but has not submitted a brief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 9, 2016
CLERK